                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Civil Action No. 18-cv-1728-WJM-KMT

MARKEL INSURANCE COMPANY,

       Plaintiff,

v.

EDWARD HOLLANDSWORTH,

       Defendant.


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
         DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


       In this insurance dispute, Plaintiff Markel Insurance Company (“MIC”) seeks a

declaratory judgment that Defendant Edward Hollandsworth is not entitled to coverage

under the uninsured/underinsured motorist (“UM/UIM”) portion of his employer’s

insurance policy (the “Policy”). (ECF No. 1.) Hollandsworth filed counterclaims seeking

a declaratory judgment that he is entitled to coverage under the Policy, as well as

claiming breach of contract and statutory bad faith breach of an insurance contract

under Colorado Revised Statutes §§ 10-3-1115 & -1116. (ECF No. 12.)

       Now before the Court are the parties’ cross motions for summary judgment. The

parties seek clarity from this Court about whether Hollandsworth may recover under the

UM/UIM portion of his employer’s Policy in addition to the workers’ compensation

scheme. (ECF Nos. 23 & 24.) MIC also seeks summary judgment in its favor on

Hollandsworth counterclaims for breach of contract and statutory bad faith breach of an

insurance contract. (ECF No. 24 at 11–12.) For the reasons discussed below , the
Court finds as a matter of law that Hollandsworth is not entitled to coverage under the

Policy. The Court thus will grant MIC’s Motion for Summary Judgment (ECF No. 24),

deny Hollandsworth’s Motion for Summary Judgment (ECF No. 23), direct entry of

judgment for MIC, and terminate the case.

                                    I. BACKGROUND

       The material facts are not disputed. The following summary is drawn from the

undisputed facts of the parties’ motions and exhibits submitted in support thereof.

       Hollandsworth’s employer, Southern Colorado Rural Emergency Medical

Services, Inc. d/b/a Med Trans Ambulance (“Southern Colorado”), maintained the

Policy through MIC. (ECF No. 23 at 2, ¶¶ 1–2; ECF No. 24 at 2–3, ¶¶ 1, 5, 6.) The

Policy included commercial automobile insurance and UM/UIM insurance coverage in

the amount of $300,000. (ECF No. 23 at 3, ¶ 10; ECF No. 24 at 2, 4, ¶¶ 1, 8.) T he

UM/UIM portion of the Policy states that MIC will “pay all sums the ‘insured’ is legally

entitled to recover as compensatory damages from the owner or driver of an ‘uninsured

motor vehicle.’” (ECF No. 23 at 3, ¶ 11; ECF No. 24 at 3, ¶ 3.) T he Policy states that

MIC “will not pay for any element of ‘loss’ if a person is entitled to receive payment for

the same element of ‘loss’ under any workers’ compensation, disability benefits, or

similar law.” (ECF No. 24 at 3, ¶ 4; ECF No. 24-1 at 51.)

       On July 13, 2015, Hollandsworth was in a automobile accident at work while

riding as a passenger in a Southern Colorado ambulance, which was insured under the

Policy and driven by Donald Cook, another employee of Southern Colorado. (ECF No.

23 at 2–3, ¶¶ 1, 3–5, 8; ECF No. 24 at 3, ¶¶ 5–6.) T he “accident arose out of and

during the course of both Mr. Hollandsworth’s and Mr. Cook’s employment with

                                             2
Southern Colorado.” (ECF No. 23 at 3, ¶ 6; ECF No. 24 at 3, ¶ 5.) Follow ing the

accident, Hollandsworth claimed and received workers’ compensation benefits. (ECF

No. 23 at 3, ¶ 7; ECF No. 24 at 4, ¶ 7.)

          On or around June 1, 2018, Hollandsworth notified MIC that he had “incurred

serious injuries as a result of the negligence of [MIC’s] insured [Mr. Cook],” that he

sought UM/UIM benefits under the Policy, and that his injuries and damages likely

exceeded the $300,000 limit for UM/UIM benefits under the Policy. (ECF No. 24 at 4,

¶ 8; ECF No. 23 at 3–4, ¶ 11.) MIC acknowledged the claim and advised

Hollandsworth that it would investigate the claim subject to a reservation of rights. (ECF

No. 23 at 4, ¶ 13; ECF No. 24 at 4, ¶ 9.) MIC then f iled this declaratory judgment

action.

                                  II. LEGAL STANDARD

          Summary judgment is warranted under Federal Rule of Civil Procedure 56 “if the

movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248–50 (1986). W hether there is a genuine dispute

as to a material fact depends upon whether the evidence presents a sufficient

disagreement to require submission to the factfinder or, conversely, is so one-sided that

one party must prevail as a matter of law. Anderson, 477 U.S. at 248–49; Stone v.

Autoliv ASP, Inc., 210 F.3d 1132 (10th Cir. 2000). A fact is “material” if, under the

relevant substantive law, it is essential to the proper disposition of the claim. Wright v.

Abbott Labs., Inc., 259 F.3d 1226, 1231–32 (10th Cir. 2001). An issue is “g enuine” if



                                             3
the evidence is such that it might lead a reasonable trier of fact to return a verdict for

the nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir. 1997).

       In analyzing a motion for summary judgment, a court must view the evidence

and all reasonable inferences therefrom in the light most favorable to the nonmoving

party. Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). In

addition, the Court must resolve factual ambiguities against the moving party, thus

favoring the right to a trial. See Houston v. Nat’l Gen. Ins. Co., 817 F.2d 83, 85 (10th

Cir. 1987).

                                       III. ANALYSIS

       The Court has diversity jurisdiction over this lawsuit (see ECF No. 1 ¶¶ 1–4), and

thus applies Colorado law.

       The Colorado courts have addressed the interplay of the Colorado Workers

Compensation Act, Colo. Rev. Stat. §§ 8-41-101 et seq. (“WCA”), and Colorado’s

UM/UIM statute, Colo. Rev. Stat. § 10-4-609, several times, although never the precise

question before the Court. “Where no controlling state decision exists, the federal court

must attempt to predict what the state’s highest court would do.” Wankier v. Crown

Equip. Corp., 353 F.3d 862, 866 (10th Cir. 2003). The Court therefore reviews the

relevant statutes and case law.

       The purpose of the WCA is to “assure the quick and efficient delivery of disability

and medical benefits to injured workers . . . without the necessity of any litigation.”

Colo. Rev. Stat. § 8-40-102. The WCA provides “exclusive remedies for employees



                                              4
suffering work-related injuries” and the exclusive remedy provisions “bar civil actions in

tort against an employer for injuries that are compensable under the Act.” Horodyskyj

v. Karanian, 32 P.3d 470, 474 (Colo. 2001). Thus, an “employer that has complied with

the [WCA] is granted immunity from common-law actions for damages.” Id. “Co-

employees are also immune from suit for injuries to a fellow employee arising out of the

scope of employment.” Am. Family Mut. Ins. Co. v. Ashour, 410 P.3d 753, 757 (Colo.

App. 2017) (citing Kandt v. Evans, 645 P.2d 1300, 1304–05 (Colo. 1982)).

         Colorado’s UM/UIM law requires that all automobile insurance policies insuring

against loss offer UM/UIM coverage intended to cover the difference, if any, between

the limit of a tortfeasor’s legal liability coverage and the amount of damage to the

injured party, up to the policy limit. Ashour, 410 P.3d at 757. UM/UIM policies provide

coverage for those who are “legally entitled to recover” or “legally entitled to collect”

from uninsured or underinsured drivers. Colo. Rev. Stat. § 10-4-609(1) & (4); Ashour,

410 F.3d at 757. In enacting the UM/UIM statute, the Colorado legislature intended to

both “protect the public from the devastating financial loss that a traffic accident victim

can incur” and “provide a mechanism through which an insured could purchase

insurance coverage against loss caused by the negligent conduct of a financially

irresponsible motorist.” Aetna Cas. & Sur. Co. v. McMichael, 906 P.2d 92, 98 (Colo.

1995).

         In McMichael, an employee was injured on the job by an underinsured third-party

tortfeasor, and sought to recover under his employer’s UM/UIM policy. Id. at 94. The

Colorado Supreme Court held that the injured employee was entitled to benefits under



                                              5
both the workers’ compensation scheme and his employer’s UM/UIM policy. The court

explained that the UM/UIM “benefits substitute for benefits that [the injured employee]

would have received from the motorist who caused his injuries. The benefits do not

constitute workers’ compensation benefits and do not result because of a suit brought

by [the injured employee] against [his employer].” Id. at 100. The court noted that the

workers’ compensation statute “does not bar [the injured em ployee] from bringing a tort

action against the driver who caused the accident.” Id. at 100 n.7. Thus, where a suit

against the tortfeasor is permitted, an employee injured on the job is entitled to benef its

under both the workers’ compensation scheme and the employer’s UM/UIM policy.

       In Continental Divide Insurance Co. v. Dickinson, an independent contractor was

injured on the job in a vehicle accident. 179 P.3d 202, 203–04 (Colo. App. 2007).

Under Colorado law, the independent contractor was eligible to receive $15,000 from

the employer for the work-related injury. Id. at 204. Thereafter, the injured contractor

sought to recover under the employer’s UM/UIM policy. The court noted that the

independent contractor had opted out of the employer’s workers’ compensation policy

and had failed to procure his own workers’ compensation insurance. Id. at 203–04,

208. The court found that WCA explicitly limited the independent contractor’s recovery

to the statutory $15,000, and thus he was not legally entitled to recover damages in

excess of $15,000 for a work-related injury. Id. at 205. The court relied on the WCA’s

statutory objective of the independent contractor coverage provisions, which barred

claims by independent contractors who choose to reject coverage, thereby encouraging

them to obtain coverage. Id. at 207. Thus, an independent contractor injured on the



                                             6
job who fails to independently procure appropriate insurance is not entitled to benef its

under the employer’s UM/UIM policy.

       In Ashour, an employee was injured by a coworker during the course of his

employment, and sought to recover under his own UM/UIM policy. 410 P.3d 753. The

court found that the injured employee was entitled to recover under the workers’

compensation scheme and his own UM/UIM policy, even though the WCA barred the

employee from recovering directly from the employer. Id. It concluded that a broad

interpretation of the phrase “legally entitled to recover” was consistent with the

underlying policies of the WCA and the UM/UIM statute, and merely required showing

that the uninsured/underinsured motorist was at fault. Id. at 764; see Borjas v. State

Farm Mut. Auto. Ins. Co., 33 P.3d 1265, 1269 (Colo. App. 2001) (perm itting an injured

motorist to recover under his own UM/UIM policy after an automobile accident with a

police officer, who was statutorily immune under the Colorado Governmental

Immunities Act).

       The Ashour court emphasized that “the fact that [the injured employee] sought

recovery under his own insurance policy is critical,” because it “would not in any way

affect the immunity provided to his employer and co-employee by the [WCA].” Ashour,

410 P.3d at 762, 765 (emphasis added). Indeed, the court distinguished Dickinson on

the grounds that Dickinson chose not to be covered by his employer’s workers’

compensation policy and not to protect himself with his own insurance, but nonetheless

sought recovery of UM/UIM benefits from his employer’s policy. Id. at 762 (“Dickinson

is also distinguishable from a policy standpoint.”).



                                             7
       Most recently, after briefing on the pending cross motions was complete, the

Colorado Court of Appeals considered whether an employee injured by a coworker

driving a third coworker’s vehicle was entitled to UM/UIM benefits under the third

coworker’s UM/UIM policy. Ryser v. Shelter Mut. Ins. Co., 2019 WL 2454861, at *8–9

(Colo. App. June 13, 2019). The court reviewed the McMichael, Dickinson, and Ashour

opinions. Id. at *4. The court observed that Ashour had interpreted the “legally entitled

to recover” language based on policy considerations, rather than the plain,

unambiguous language of the statute. Id.1 It also distinguished Ashour on the grounds

that Ashour sought to recover under his own insurance policy, rather than the policy of

a statutorily immune party. Id. at *8.

       The Ryser court looked at the plain meaning of “legally entitled to recover,” and

concluded that “because of coworker immunity, under either the broader or narrower

definition, [the injured employee] cannot recover from [the driving coworker],” and thus

the injured employee was not entitled to UM/UIM benefits. Id. at *5. The court

recognized that its interpretation of the phrase created tension with prior appellate court

decisions but “[left] for another division or our supreme court to decide whether our




       1
          Indeed, it appears that Colorado courts’ analysis of the “legally entitled to recover”
language is driven more by policy considerations than the actual text of the statute. A close
look at the cases suggests that the courts have interpreted the “legally entitled to recover”
language either narrowly or broadly, depending on the steps the claimant took to protect
against risk. Thus, in Ashour and Borjas, despite the statutory immunity of the tortfeasor, the
courts allowed recovery because the injured individuals took steps to protect themselves
against the risk of uninsured or underinsured drivers, consistent with the statutory purpose of
the UM/UIM statute. Ashour, 410 P.3d at 762; Borjas, 33 P.3d at 1269. However, in Dickinson,
where the injured independent contractor had failed to procure insurance either through his
employer or otherwise, the court did not reallocate the burden of insurance to an otherwise
immune party. Dickinson, 179 P.3d at 208. See also Ryser, 2019 WL 2454861, at *8–9.

                                               8
interpretation of ‘legally entitled to recover’ would foreclose future claims like those in

Borjas and Ashour.” Id. at *8 n.5.

       Finally, U.S. District Court Judge Raymond P. Moore of this District Court

recently considered the precise question presented here, and concluded that an injured

employee was not entitled to recover under his employer’s UM/UIM policy. Emp’r Mut.

Cas. Co. v. Trejo, 2019 WL 2341557, at *3 (D. Colo. June 3, 2019). T he Trejo court

reasoned that allowing the injured employee to “recover additional damages that derive

from his immune employer and co-employee would erode the public policy behind the

WCA.” Id. at *2. Moreover, allowing recovery under the employer’s UM/UIM policy

would also erode the purpose of the UM/UIM statute because it would discourage

individuals from purchasing their own insurance. Id. The Trejo court thus found, as a

matter of law, that the injured employee was not entitled to recover under the

employer’s UM/UIM policy. Id. By contrast, the court explained, in Ashour, the public

policies of the WCA and UM/UIM statue “could both be served,” and thus the injured

employee could make a claim on his own UM/UIM policy. Id.

       Hollandsworth heavily relies on Ashour, and argues that the “only difference

between this case and Ashour”—namely, that Hollandsworth seeks to recover under

Southern Colorado’s UM/UIM Policy rather than his own—“does not alter the analysis.”

(ECF No. 23 at 9.) The Court disagrees; the difference in who procured the UM/UIM

policy is dispositive. As Judge Moore explained in Trejo, allowing Hollandsworth to

recover under Southern Colorado’s UM/UIM Policy would allow Hollandsworth to




                                              9
recover additional damages that stem from his immune employer, and thus erode the

public policies of the WCA and UM/UIM statute. See Trejo, 2019 WL 2341557, at *2.

       The opinions of the Colorado appellate courts support this conclusion. Ryser

and Dickinson also conclude that an injured employee cannot recover under the

UM/UIM policy of an individual legally immune from suit under the WCA. Ryser, 2019

WL 2454861, at *8; Dickinson, 179 P.3d at 208. Ashour’s emphasis on the injured

employee having procured his own insurance suggests to this Court that other Colorado

courts would likewise rely on this distinction, consistent with Ryser and Dickinson. See

Ashour, 410 P.3d at 762–73.

       The Court therefore predicts that, if presented with the question joined in this

action, the Colorado Supreme Court would hold that an employee injured during the

course of employment cannot claim benefits under his or her employer’s UM/UIM policy

in addition to workers’ compensation. In that light, Hollandsworth cannot claim benefits

under Southern Colorado’s UM/UIM Policy issued by MIC. The Court thus grants MIC’s

Motion for Summary Judgment in its favor as to the request for a declaratory judgment,

and denies Hollandsworth’s Motion for Summary Judgment for the same relief.

       Given the Court’s conclusion that Hollandsworth is not entitled to coverage as a

matter of law, Hollandsworth’s counterclaims—namely, breach of contract and statutory

bad faith of insurance contract—also fail as a matter of law. See MarkWest

Hydrocarbon, Inc. v. Liberty Mut. Ins. Co., 558 F.3d 1184, 1192–93 (10th Cir. 2009) (“It

is settled law in Colorado that a bad faith claim must fail if, as is the case here,

coverage was properly denied and the plaintiff’s only claimed damages flowed from the



                                             10
denial of coverage.”); see also Gerald H. Phipps, Inc. v. Travelers Prop. Cas. Co. of

Am., 679 F. App’x 705, 710 (10th Cir. 2017). The Court thus grants the remainder of

MIC’s Motion for Summary Judgment.

                                   IV. CONCLUSION

      For the reasons set forth above, the Court ORDERS as follows:

1.    Plaintiff Markel Insurance Company’s Motion for Summary Judgment (ECF

      No. 24) is GRANTED;

2.    Defendant Edward Hollandsworth’s Motion for Summary Judgment (ECF No. 23)

      is DENIED;

3.    Judgment shall enter in favor of Plaintiff and against Defendant, and Plaintiff

      shall have its costs upon compliance with D.C.COLO.LCivR 54.1; and

4.    The Clerk shall terminate this action.



      Dated this 8th day of August, 2019.

                                                 BY THE COURT:




                                                 William J. Martínez
                                                 United States District Judge




                                            11
